Name: Commission Regulation (EEC) No 2791/81 of 25 September 1981 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 9 . 81 Official Journal of the European Communities No L 271 /57 COMMISSION REGULATION (EEC) No 2791/81 of 25 September 1981 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission, that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 926/81 (3), as last amended by Regulation (EEC) No 2498/81 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 926/81 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 5 October 1981 . This Regulation shall be oinding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . J. 1980, p . 1 . (2) OJ No L 90, 4 . 4. 1981 , p . 26 . O OJ No L 93 , 6 . 4. 1981 , p . 38 . (4) OJ No L 245, 28 . 8 . 1981 , p . 12. No L 271 /58 Official Journal of the European Communities 26. 9 . 81 ANNEX to the Commission Regulation of 25 September 1981 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT Week No 27 Week No 28 Week No 29 Week No 30 heading from 5 to 1 1 from 12 to 18 from 19 to 25 from 26 October to No October 1981 (') October 1981 (') October 1981 (') 1 November 1981 (') 02.01 A IV b) 1 ¢ 53-918 52-778 52-778 52-778 2 37-743 36-945 36-945 36-945 3 59-310 58-056 58-056 58-056 4 70-093 68-611 68-611 68-611 5 aa) 70-093 68-611 68-611 68-611 bb) 98-131 96-056 96-056 96-056 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in the voluntary restraint agreements or those laid down in Commission Regulations (EEC) No 3379/80, (EEC) No 3380/80, as amended by Regulation (EEC) No 1063/81 , (EEC) No 3349/80, (EEC) No 644/81 , (EEC) No 1758/81 and (EEC) No 1102/81 .